DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 24 November 2021 has been entered.
Claims 7-10 and 20 are pending.
The present application is being examined under the pre-AIA  first to invent provisions. 
The rejection of claims 18-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention is withdrawn in light of Applicant’s cancellation of the claims.
The rejection of claims 18-19 under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of Applicant’s cancellation of the claims. 
The rejection of claims 1-6, 12-14 and 18-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,826,690 is withdrawn in light of Applicant’s amendment to the claims.

Claim Objections
Claim 20 is objected to because “is of a” should be replaced with --plant is--.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The rejection is modified from the rejection set forth in the Office action mailed 8 June 2021, as applied to claims 1-19.  Applicant’s arguments filed 24 November 2021 have been fully considered but they are not persuasive.  
The claims are drawn to a method comprising crossing a C. pepo subsp. texana crookneck plant with a cocozelle or zucchini C. pepo subsp. pepo plant, selecting F2 progeny with more than one flower per node, and backcrossing the selected plants with a cocozelle or zucchini C. pepo subsp. pepo plant, then repeating the selfing and backcrossing steps to obtain a plant with more than one flower per node and a cocozelle or zucchini fruit shape.  
The specification describes no structure (genotype) as being required for claimed flowering and fruit shape traits.  The structures (genes) responsible for the fruit shape and the more than one flower per node trait are not described. 
C. pepo or that there are different alleles of a single multi flowering gene that confer different numbers of flowers per node.  
The specification (pg 7, line 31, to pg 8, line 1) acknowledges the possibility of more than one gene being involved, indicating that “gene or genes [confer] the production of more than one flower/fruit per node" and that the gene or genes are from C. pepo subsp. texana, and the Declaration filed 26 May 2020 explains that although it is clear that the multi flowering (i.e., more than 1 flower per node) phenotype is conferred by a single gene having a recessive mode of inheritance, the development of more than two flowers per node is probably governed by additional genes which augment this phenotype (pg 56, paragraph 2).  
However, there is no way to determine from the limited data provided in the specification if more than two flowers per node is the result of multiple genes or different alleles of these gene(s).
The specification does not describe the structures (sequences) of these gene(s).  Further, it is not clear the plants described in the specification, Multizuq and Nizzan, even have multi-flowering genes that represent the full scope of these Crookneck multi-flowering genes and/or alleles.  Multizuq and Nizzan, which both get their multiflowering allele from the same plant, Supersett (pg 16, paragraph 1), are unlikely to have multi-flowering genes that represent the full scope of these Crookneck multi-flowering genes.  As there is no disclosed function sufficiently 
The claims encompass methods that produce plants with any one or more of these genes, but the specification only describes a method that produces plants with one of these.  Thus, the methods to produce plants with the full scope of these Crookneck multi-flowering genes are not described in the specification.
The wide array of fruit shapes in C. pepo (pg 8, lines 3-17) suggests that multiple genes are involved in controlling the cocozelle and zucchini fruit shapes and that the genes are not all the same for each.  None of the structural features of any of these genes are described in the specification. 
The process steps do not describe the structures (i.e., the genes) required for a claimed phenotypes (in this case, the flowering and fruit shape traits).  The specification does not demonstrate possession of methods that produce plants with phenotypes and genetics that represent the full scope of the claims.
Thus, one of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed method that produced two disclosed species of a limited genetic background.
Hence, Applicant has not, in fact, described the full scope methods that produce the full scope of C. pepo subsp. pepo cocozelle or zucchini plants with the more than one flower per node trait from a C. pepo subsp. texana crookneck and cocozelle or zucchini fruit shape, and the specification fails to provide an adequate written description of the claimed invention.

Response to Arguments
Applicant urges that the claims are now limited to the method of producing a Cucurbita pepo plant;  as the rejection is mostly directed to the plant per se, the rejection is rendered moot by cancellation of claims (response pg 4).
This is not found persuasive because the previous rejection indicates that both the plants and the methods of producing them were not described over their full scope;  the current rejection now focuses more on the methods.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a), which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen et al (2003, Euphytica 130:433-441) in view of Umiel et al (2007, Cucurbit Genet. Coop. Rep. 30:35-37) and Loy (2004, Crit. Rev Plant Sci. 23:337-363) taken with the evidence of the instant specification.
The rejection is modified from the rejection set forth in the Office action mailed 8 June 2021, as applied to claims 1-19.  Applicant’s arguments filed 24 November 2021 have been fully considered but they are not persuasive.  
C. pepo plants by crossing a C. pepo subsp. texana crookneck plant with a cocozelle or zucchini C. pepo subsp. pepo plant, selecting F2 progeny with more than one fruit per node, and backcrossing the selected plants with a cocozelle or zucchini C. pepo subsp. pepo plant.
Cohen et al teach introgression of a powdery mildew resistance trait from straightneck squash, which is C. pepo subsp. texana, into “True French” zucchini, which is C. pepo subsp. pepo.  This involved determining the type of inheritance of the powdery mildew resistance trait (pg 435, left column, paragraph 2;  pg 439, left column, paragraph 3;  Table 2) and performing backcross pedigree breeding using the “True French” zucchini plant as the recurrent parent (paragraph spanning the columns on pg 434) to produce a near-isogenic powdery mildew resistant “True French” zucchini plant ( pg 440, left column, paragraph 2) that has zucchini type fruit (title).  Cohen et al do not teach introgression of the multi-flowering/fruiting trait into zucchini.
Umiel et al teach that Cucurbita pepo subsp. pepo cocozelle and zucchini cultivars have large firm flowers suitable for culinary uses (pg 36, left column, paragraph 2);  Cucurbita pepo subsp. texana plants, like straightneck, crookneck and scallop, have soft, smaller flowers, but have more per plant (Table 1).   
Loy teaches that C. pepo subsp. texana (formerly known as ovifera) often have multiple male or female flowers at a single node, and this contributes to their greater productivity (pg 343, left column, paragraph 1).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to introgress the trait of a large number of flowers from crookneck squash into a cocozelle or zucchini, using the backcross pedigree breeding method of Cohen et al.  One of 
One of ordinary skill in the art would introgress the many-flowers trait from a plant that produces many flowers, for example Early Prolific straightneck or Ranger crookneck, into a cocozelle or zucchini that produces large firm flowers (any of several in Table 1).  One of ordinary skill in the art would first use the method taught in Cohen to determine the type of inheritance of the powdery mildew resistance trait (pg 435, left column, paragraph 2;  pg 439, left column, paragraph 3;  Table 2) to determine the type of inheritance of the many flowers trait.  
If one of ordinary skill in the art finds that the trait is conferred by a single dominant gene, they would cross a straightneck squash to a cocozelle or zucchini, then backcross the resulting plant to the cocozelle or zucchini parent, selecting progeny with the many flowers trait and continuing the backcrosses until the plants are homozygous for the many flowers trait and all the other characteristics of the cocozelle or zucchini parent.  They would know that repeated backcrossing to the cocozelle or zucchini parent would ensure that the plants have the large, firm flowers as well as the multiple flowers trait.
If in the determination of the type of inheritance of the many flowers trait one of ordinary skill in the art finds that the trait is conferred by a single recessive gene, one of ordinary skill in the art would then backcross an F2 that is homozygous for the many flowers trait to the cocozelle or zucchini parent.  They would know that the resulting plants would need to be selfed to again obtain plants that are homozygous for the multiple flowers trait.  One of ordinary skill in the art would then repeat the rounds of backcrossing and selfing until a near-isogenic multiple flowers cocozelle or zucchini plant is obtained.  Again, they would know that repeated backcrossing to 
If one of ordinary skill in the art finds that the trait is conferred by a two or more qualitative genes that confer the trait in an epistatic relationship, gene, they would use the appropriate method or combination of methods above to obtain a near-isogenic multiple flowers cocozelle or zucchini plant.  
In all these approaches, as multiple flowers at a single node is what confers greater flowering and greater fruit production in C. pepo subsp. texana (Loy, pg 343, left column, paragraph 1), one of ordinary skill in the art would select for that trait.   
Since producing multiple flowers is a single gene recessive trait, one of ordinary skill in the art would follow the breeding path for a single gene recessive trait outlined above.  
It is noted that another approach would be to introgress the zucchini or cocozelle large, firm flowers trait into a straightneck or crookneck plant that produces multiple flowers.  One of ordinary skill in the art would most likely evaluate both approaches by determining type of inheritance of the firm flowers trait as well as the many flowers trait.  One of ordinary skill in the art would then do the rounds of backcrossing and selfing with the breeding track in which the introgressed trait has the simplest genetics.  If both multiple flowers and large, firm flowers are both single gene traits, which approach is used is a design choice.   
In all these situations and approaches, the methods of determining the type of inheritance of a trait and the breeding methods used to then introduce that trait into other plants are routine in the art.  
In doing the backcrosses until the plants are homozygous for the many flowers trait and all the other characteristics of the cocozelle or zucchini parent, one of ordinary skill in the art 
Once zucchini plants with many large, firm flowers are obtained, the manner of propagating the plants for sale, that is, vegetatively, by seed or by tissue culture, is a design choice.  Those the plants are sold to would then plant the seeds, grow them into plant, then harvest the flowers for sale, or allow the plants to produce fruit, so that seed might be saved for the next growing season.
It would have been obvious to one of ordinary skill in the art to introgress the trait into different zucchini or cocozelle varieties so as to have plants with many large firm flowers that are adapted for different growing conditions or different disease environments.  It also would have been obvious to cross the resulting varieties with each other to produce yet further squash varieties.   
Response to Arguments
Applicant urges that Loy does not relate to fruit productivity and especially selection based on fruit shape in ovifera;  there is no reference on page 343 to fruit shape or yield (response pg 4-5).
C. pepo subsp. texana (formerly known as ovifera) often have multiple male or female flowers at a single node, and this contributes to their greater productivity (pg 343, left column, paragraph 1):  
In C. pepo spp. ovifera (yellow straightneck and crookneck cultivars), plants will often bear two pistillate or two staminate flowers, or a staminate and a pistillate flower at a single node, whereas in C. pepo, ssp. pepo (zucchini and caserta), only one pistillate or staminate flower is produced at a node (Figure 2).  As a consequence, yellow crookneck and straightneck cultivars are potentially more prolific than those of zucchini. (emphasis added)

Loy is not cited for teaching selection based on fruit shape.
Applicant urges that none of the cited publications teaches selection based on fruit shape. Nowhere in the art, even when combined, has a method of producing a Cucurbita pepo plant with all the following selection criteria been described: (i) more than one flower per node; (ii) the fruit of the plant having the fruit shape of the cultivar group selected from the group consisting of Zucchini and Cocozelle; and (iii) the plant having higher fruit yield than that of Zucchini and Cocozelle without the introgression (response pg 5).
This is not found persuasive.  The rejection has been modified to explain why one of ordinary skill in the art would select for plants with the zucchini or cocozelle fruit shape, as well as having more than one flower per node.  Because the plants would have more than one flower per node, they would have higher fruit yield than that of a zucchini or cocozelle without the introgression, as Loy indicated for crookneck and straightneck cultivars. 
Applicant urges that the combination of references does not teach producing a plant with all of the selection criteria (response pg 5).
This is not found persuasive.  The rejection has been modified to explain why one of ordinary skill in the art would select for plants with the zucchini or cocozelle fruit shape, as well as having more than one flower per node, which would result in higher yield.  

This is not found persuasive because the male flowers are predominantly the ones used for culinary purposes.  One of ordinary skill in the art would allow fruit to be produced from the female flowers, so that fruit can be sold or eaten.  One of ordinary skill in the art would be motivated to select for fruit with the cocozelle or zucchini fruit shape because this would result in fruit with desirable characteristics and because it would be easiest, given the backcrossing with cocozelle or zucchini plants. 
Applicant urges that this is not remedied by Cohen who merely teaches crossing for completely irrelevant traits, nor by Loy who does not relate to fruit shape (response pg 5).
This is not found persuasive.  Cohen is cited for teaching introgression of a trait from straightneck into zucchini and demonstrating the level of skill in this art.  Loy is cited for their teaching that C. pepo subsp. texana (formerly known as ovifera) often have multiple male or female flowers at a single node, and this contributes to their greater productivity.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen et al (2003, Euphytica 130:433-441) in view of Umiel et al (2007, Cucurbit Genet. Coop. Rep. 30:35-37) and Loy (2004, Crit. Rev Plant Sci. 23:337-363) as applied to claims 7-10 above, and further in view of Shaw et al (2005, HortTech 15:722-728).
The claim is drawn to a method of producing C. pepo plants by crossing a Supersett crookneck plant with a cocozelle or zucchini C. pepo subsp. pepo plant, selecting F2 progeny with more than one fruit per node, and backcrossing the selected plants with a cocozelle or zucchini C. pepo subsp. pepo plant.

Shaw et al teach that Hurricane and Raven zucchini and Supersett crookneck squash are good varieties for greenhouse production of baby squash (pg 728, column 1, paragraph 2).  
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the method of producing C. pepo plants taught by Cohen et al in view of Umiel et al and Loy to use Supersett as the crookneck parent and a variety like Hurricane or Raven as the zucchini recurrent parent.  One of ordinary skill in the art would have been motivated to do so because use of varieties that produce desirable baby squash would allow sale of both baby squash and the male flowers (pg 728, column 1, paragraph 2), both of which would need to be harvested daily (pg 726, column 3, paragraph 1), as well as being suitable for the greenhouse culture the production of baby squash requires.  One of ordinary skill in the art would have first ensure that Supersett has the many flowers trait before using it the method.

Conclusion
No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:30 am - 6:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662